DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burton et al. (U.S. P.G. Publication No. 2014/0084726 A1; “Burton”) in view of Yu (U.S. P.G. Publication No. 2015/0082653 A1; “Yu”) and  Choi (EP 1541739 A2; “Choi”).
Burton discloses:
Regarding claim 1:
A laundry appliance (¶ [0004], “washing machines and clothes dryers” comprising: 
a rotating drum (¶ [0004], “A pulley may be rotatably driven by the shaft to induce rotation of a drum in which articles of clothing are tumbled and dried”); 
a motor (102; FIG. 8-9) coupled via a retaining bracket (130; FIG. 11), the motor including a drive shaft (106) operably coupled to one the drum (¶ [0004], “A pulley may be rotatably driven by the shaft to induce rotation of a drum in which articles of clothing are tumbled and dried”); and 
a damping ring (124; FIG. 11) positioned about the drive shaft and between the motor and the retaining bracket.
However, although Burton contemplates the use of its device within a “clothes dryer” (¶ [0004]), Burton does not expressly disclose a cabinet, the rotating drum positioned within the cabinet, a blower that a blower that directs process air through an airflow path, the airflow path including the drum, and the motor coupled to the cabinet.
Yu teaches a cabinet, the rotating drum positioned within the cabinet (12; ¶ [0002], “cabinet”), a blower that a blower that directs process air through an airflow path, the airflow path including the drum (¶ [0002], “Dryer appliances also generally include a heater assembly that passes heated air through the chamber of the drum in order to dry moisture laden articles disposed within the chamber. To circulate heated air, the dryer appliance can include an impeller”), and a motor (28) coupled to the cabinet (FIG. 2 depicts motor 28 within the cabinet 12) as a known/conventional configuration for a clothes dryer (¶ [0002]-[0006]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Burton to include a cabinet, the rotating drum positioned within the cabinet, a blower that a blower that directs process air through an airflow path, the airflow path including the drum, and the motor coupled to the cabinet, as taught by Yu, as it is a known/conventional configuration for a clothes dryer.
	Burton does not expressly disclose that damping apertures are defined within a body of the damping ring, the damping apertures defining respective voids that absorb operational vibrations generated by the motor in an activated state.
	Choi teaches damping apertures (253; FIG. 3A) are defined within a body of a damping ring (240; ¶ [0046]-[0047]), the damping apertures defining respective voids that absorb operational vibrations generated by the motor in an activated state for the purpose of enhancing mechanical reliability of the device (¶ [0107], The space 253 provided to the locking part 250 plays a role in buffering and attenuating the vibration generated from driving the motor to enhance mechanical reliability of the stator.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Burton to include damping apertures defined within a body of the damping ring, the damping apertures defining respective voids that absorb operational vibrations generated by the motor in an activated state, as taught by Choi, for the purpose of enhancing mechanical reliability of the device. The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both Burton and Choi are drawn to analogous/similar structures i.e. damping structures for rotating motor shafts, and would therefore recognize that modifying Burton in view of the known technique taught in Choi as described supra would, with reasonable predictability, result in Burton’s damping ring 124 having voids formed within interior portions 160 (FIG. 9).
 	Burton as modified above further teaches the following:
Regarding claim 2:
The laundry appliance of claim 1, wherein the voids are positioned around an interior portion of the body (FIG. 3A in Choi depicts the voids 253 disposed on an inner periphery of the body at 240 on interior portions 250 which are akin to the interior portions 156, 160 in FIG. 9, 11 in Burton).
Regarding claim 3:
The laundry appliance of claim 1, wherein the voids are spaced around the drive shaft (FIG. 8 depicts the interior portions 156, 160, which would include the voids, as being circumferentially spaced around the drive shaft 106).
Regarding claim 4:
The laundry appliance of claim 1, wherein each void is defined between an outer ring of the body (outer circumferential surface of the body 240 in Choi) and an inner protrusion (at 250 in FIG. 3A in Choi) of the body.
Regarding claim 5:
The laundry appliance of claim 1, wherein the damping apertures include opposing contoured portions (FIG. 3A in Choi depicts the outline of space 253 as having a contour i.e. curved profile) that selectively engage one another to further absorb operational vibrations generated by the motor in the activated state (the “contours” are inherently capable of engaging each other as a means to absorb vibration owing to the aspect that the damping ring is made from to be “deformable”; ¶ [0054], “The ribs 156 of the deformable portion 124 of the mounting ring 122 then engage the sloped surfaces 148 of the catch projections 144 and are resiliently compressed by the catch projections 144 upon continued application of a force in the first axial direction.”; see MPEP § 2112 and 2114).
Regarding claim 6:
The laundry appliance of claim 1, wherein the drive shaft extends from opposing sides of the motor (¶ [0035], “the axial halves of the motor 12 are configured in a substantially symmetrical manner” thereby indicating that the drive shaft extends from opposing sides of the motor in a symmetrical configuration), and wherein each side of the motor includes respective damping apertures extending between the motor and the retaining bracket (¶ [0035], “for the sake of convenience and clarity, further discussion of the machine 10 and the motor 12 will refer only to one axial portion of the motor 12 ( e.g, to the components associated with a single frame portion 18a or 18b ). It should be understood, however, that it is permissible for one or more additional components similar to or identical to those described below to be present in the motor 12 or the machine 10 as a whole” thereby indicating that the other side of the motor also is configured to have a symmetrical damping ring as recited in claim 1).
However, although Burton discloses that the drive shaft engages an operating mechanism within the cabinet i.e. induces rotation of the drum (¶ [0004]), Burton does not expressly disclose that the drive shaft engages separate operating mechanisms within the cabinet.
Yu teaches a drive shaft engaging separate operating mechanisms within the cabinet (FIG. 2 depicts the driving shaft of motor 28 engaging both a pulley 30 to rotate the drum 26 as well as an impeller 43; ¶  [0002], [0024]) as a known/conventional configuration for a clothes dryer (¶ [0002]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Burton such that the drive shaft engages separate operating mechanisms within the cabinet, as taught by Yu, as it is a known/conventional configuration for a clothes dryer.
Burton as modified above further teaches the following:
Regarding claim 7:
The laundry appliance of claim 1, wherein the retaining bracket is coupled to the cabinet (FIG. 2 in Yu depicts the motor 28 as being coupled to the bottom surface of the cabinet 12 via bracket [unnumbered]).
Regarding claim 8:
The laundry appliance of claim 1, wherein the motor is a belt-drive motor (¶ [0024] in Yu) and a drive belt extends around the drive shaft (FIG. 2 in Yu depicts a drive belt 31 extending around the drive shaft at a pulley portion 30).
Regarding claim 9:
The laundry appliance of claim 1, wherein the damping ring includes four distinct voids positioned evenly about the drive shaft (FIG. 11 depicts four interior portions at 156, 160 in which voids would be disposed).
Regarding claim 10:
The laundry appliance of claim 1, wherein the damping ring is an elastomeric member (¶ [0044], “deformable portion 124 comprises rubber”).
Regarding claim 11:
A laundry appliance comprising: 
an interior structure (FIG. 2 of Yu depicts a cabinet 12 within which is an interior containing structure); 
a motor (12) coupled to the appliance structure via a retaining bracket (130; FIG. 11), the motor including a drive shaft (106) operably coupled to at least one rotational operating mechanism (¶ [0004], “pulley”); and 
an elastomeric damping ring (124) positioned about the drive shaft and between the motor and the retaining bracket (FIG. 8 depicts the damping ring 124 mounted on the bracket 130 and thereby disposed between the motor and the bracket), wherein damping apertures (253 in Choi) are defined within a body of the elastomeric damping ring (via interior portions 156, 160) that form voids (253 in Choi) that extend through an interior of the body (interior portions 156, 160), wherein the voids absorb operational vibrations generated by the motor in an activated state (¶ [0107] in Choi, The space 253 provided to the locking part 250 plays a role in buffering and attenuating the vibration generated from driving the motor to enhance mechanical reliability of the stator.”).
Regarding claim 12:
The laundry appliance of claim 11, wherein the appliance structure includes at least one of a cabinet (12) and a tub.
Regarding claim 13:
The laundry appliance of claim 11, wherein the rotational operating mechanism includes at least one of a rotating drum (¶ [0004], “pulley may be rotatably driven by the shaft to induce rotation of a drum in which articles of clothing are tumbled and dried.”), a blower and a fluid pump.
Regarding claim 14:
The laundry appliance of claim 11, wherein each void is defined between an outer ring of the body (outer circumferential surface of the ring body 240,  see FIG. 3A in Choi) and an inner protrusion of the body (protrusion portion at 250 in FIG. 3A in Choi)
Regarding claim 15:
The laundry appliance of claim 11, wherein each damping aperture includes at least one contoured portion that is configured to selectively engage an opposing section of the damping aperture to further absorb operational vibrations generated by the motor in the activated state (FIG. 3A in Choi depicts the outline of space 253 as having a contour i.e. curved profile) that selectively engage one another to further absorb operational vibrations generated by the motor in the activated state (the “contours” are inherently capable of engaging each other as a means to absorb vibration owing to the aspect that the damping ring is made from to be “deformable”; ¶ [0054], “The ribs 156 of the deformable portion 124 of the mounting ring 122 then engage the sloped surfaces 148 of the catch projections 144 and are resiliently compressed by the catch projections 144 upon continued application of a force in the first axial direction.”; see MPEP § 2112 and 2114).
Regarding claim 16:
The laundry appliance of claim 11, wherein the drive shaft extends from opposing sides of the motor to engage separate operating mechanisms positioned within a cabinet (12; FIG. 2 in Yu depicts the driving shaft of motor 28 engaging both a pulley 30 to rotate the drum 26 as well as an impeller 43; ¶  [0002], [0024]), and wherein each side of the motor includes respective damping mechanisms extending between the motor and the retaining bracket((¶ [0035], “for the sake of convenience and clarity, further discussion of the machine 10 and the motor 12 will refer only to one axial portion of the motor 12 ( e.g, to the components associated with a single frame portion 18a or 18b ). It should be understood, however, that it is permissible for one or more additional components similar to or identical to those described below to be present in the motor 12 or the machine 10 as a whole” thereby indicating that the other side of the motor also is configured to have a symmetrical damping ring as recited in claim 1).
Regarding claim 17:
The laundry appliance of claim 11, wherein the elastomeric damping ring includes four distinct voids positioned evenly about the drive shaft (FIG. 11 depicts four interior portions at 156, 160 in which voids would be disposed).
Regarding claim 18:
A laundry appliance comprising: 
a cabinet (12 in Yu);
a rotating drum positioned within the cabinet (¶ [0004]; see drum 26 disposed within cabinet 12 in Yu); 
a blower that directs process air through an airflow path, the airflow path including the drum ((¶ [0002] in Yu, “Dryer appliances also generally include a heater assembly that passes heated air through the chamber of the drum in order to dry moisture laden articles disposed within the chamber. To circulate heated air, the dryer appliance can include an impeller”); 
a motor (12) coupled to the cabinet via a retaining bracket (130), the motor including a drive shaft (106) extending through opposing sides of the motor  and operably coupled to the drum and the blower (FIG. 2 in Yu depicts both sides of the motor extending axially outward and engaging with the blower 43 and drum via pulley 30, respectively); and 
damping rings (124) positioned about the drive shaft and at the opposing sides of the motor (¶ [0035], “axial halves of the motor 12 are configured in a substantially symmetrical manner” thereby indicating damping rings 124 on each side of the motor), wherein the damping rings are positioned between the motor and the retaining bracket (FIG. 8 depicts ring 124 as being mounted on the bracket 130 and is thereby between the bracket 130 and the motor), wherein damping voids extend through a body of the damping ring (FIG. 3B in Choi depicts the void 253 as reasonably extending through the body portion 250), wherein the damping voids absorb operational vibrations generated by the motor in an activated state (¶ [0107] in Choi).
Regarding claim 19:
The laundry appliance of claim 18, wherein each of the damping voids is surrounded by an aperture having a void surface that defines the corresponding damping void (the “space 253” is an aperture that defines a damping void in which the contoured portion i.e. profile may deformably absorb radial vibrations); see (¶ [0047], [0107]).
Regarding claim 20:
The laundry appliance of claim 18, wherein the damping voids are defined by opposing contoured portions that selectively engage one another to further absorb operational vibrations generated by the motor in the activated state (the “contours” are inherently capable of engaging each other as a means to absorb vibration owing to the aspect that the damping ring is made from to be “deformable”; ¶ [0054], “The ribs 156 of the deformable portion 124 of the mounting ring 122 then engage the sloped surfaces 148 of the catch projections 144 and are resiliently compressed by the catch projections 144 upon continued application of a force in the first axial direction.”; see MPEP § 2112 and 2114).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656